                                                                                                        p/^



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 Cheng Gui Weng,
                                                                 18-CV-I649(ARR)(RER)
                   Plaintiff
                                                                 Order adopting report and
                        — against —                              recommendation


 Kirstjen Nielsen and L. Francis Cissna,                         Not for electronic or print
                                                                 publication
                   Defendants.



Ross, United States District Judge:

       This Court has received the report and recommendation, dated October 15, 2018,from the

Honorable Ramon E. Reyes, United States Magistrate Judge. R. &. R., ECF No. 4. After the

plaintiff failed to respond to the court's September 24, 2018 order to show cause, Judge Reyes

issued this sua sponle report and recommendation urging that the case be dismissed without

prejudice on one oftwo alternative grounds:(1)the plaintiff has failed to timely serve the summons

and complaint on the defendants under Rule 4(m); and (2) the plaintiff has failed to prosecute
                                                0


under Rule 41(b). Id. at 2. The complaint was originally filed on March 16, 2018, and the plaintiff

failed to provide proof of service by September 21, 2018, despite promising to do so in a status

report dated September 14, 2018. Id.

       Objections to the R. & R. were due by October 29, 2018, but none have been filed. The

court reviews "de novo any part of the magistrate judge's disposition that has been properly

objected to." Fed. R. Civ. P. 72(b); see also Brissett v. Manhattan & Bronx Surface Transit

Operating Auth,'Ho. 09-CV-874, 2011 WL 1930682, at *1 (E.D.N.Y. May 19, 2011). Where no

timely objections have been filed,"the district court need only satisfy itself that there is no clear

error on the face ofthe record." Fm/eyv. Trans Union, Experian, Equifax,Ho. 17-CV-0371,2017
WL 4838764, at *1 (E.D.N.Y. Oct. 24, 2017)(quoting Estate of Ellington ex rel. Ellington v.

Harbrew Imports Ltd., 812 F. Supp. 2d 186,189(E.D.N.Y. 2011)).

         Having reviewed the record, I find no clear error. I therefore adopt the R.& R.in its entirety

as the opinion ofthe Court, pursuant to 28 U.S.C.§ 636(b)(1). Accordingly,the action is dismissed

without prejudice under Rule 4(m)for failure to serve the complaint, or, alternatively, under Rule

41(b) for failure to prosecute. Cf. Bro^vn v, Watson, No. 3:12-CV-03147, 2013 WL 5287664, at

*1(W.D. Ark. Sept. 19,2013)(adopting a recommendation to dismiss a case based on "the various

and alternative grounds set forth in the report and recommendation[]")-



         SO ORDERED.




                                                   S/Allyne R. Ross
                                                        Allyne R. R^ss
                                                        United States District Judge

Dated:           October^J_,2018
                 Brooklyn, New York
